DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's response submitted December 1, 2021, has been received. The amendment of claim 1 is acknowledged.
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: the present application relates in general to a liquid discharge head having a substrate, an actuator, and a channel member, the actuator including a first film, a second film, a first through hole, and a second through hole.  The cited art, U.S. Patent Pub. 2008/0204512 (“Okazawa”), discloses a similar liquid discharge head also having a substrate, an actuator, and a channel member, the actuator including a first film, a second film, a first through hole, and a second through hole.  However, the cited art does not appear to explicitly disclose or suggest wherein a first through hole is located in the first film, an opening of the first through hole is overlapped with both the pressure chamber and the supply channel in a stacking direction of the first film and the second film, wherein a second through hole is located in the second film, an opening of the second through hole is overlapped with the opening of the first through hole in the stacking direction, wherein an edge of the first through hole is positioned further inward of the second through hole than an edge of the second through hole, and wherein the first film is thicker than the second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/ERICA S LIN/Primary Examiner, Art Unit 2853